UNITED STATES DISTRICT COURT
ST. THOMAS DIVISION

UN[TED STATES OF AMERICA JUDGMENT IN A CRlMINAL CASE

V.

ALLEN SPRINGETTE USM Number: 10858-094

Gabriel J. '\/'ille,<zasl Assistant Federal Defender
Dei`endant’s Attorney

 

§
§
§
§ Case Number: 3:18-CR~00014-CVG-RM(1)
§
§
§

THE DEFENDANT:

 

[X] pleaded guilty to count(s) I

 

m pleaded guilty to count(s) before a U.S. Magistrate
Judge, which was accelted by the court.

 

l:] pleaded nolo contendere to count(s) which was
accepted by the court

 

 

 

 

1:1 was found guilty on count(s) after a plea of not guilty

 

 

The defendant is adjudicated guilty ofthese offenses:
Title & Section / Nature of Offense Ofl`ense Ended Count
18:U.S.C. § 2115 Burglary` Post Office 04/16/2018 l

The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act 01`1984.

ii The defendant has been found not guilty on count(s)
1:1 Count(s) 1:1 is 1:1 are dismissed on the motion of the United States

lt is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofnait:i:e,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by thisjudgment are fully paid. It:::i:
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic '

. ‘.'.`i
CirCUmSiB.HCES.

October 25. 2018

Date oflmposition ofjudgmem

\` iii
Signature ol`Judge

Curtis V. Gornez, District Judge 7 ii 7

aa/;z@/P__

Name and Title ofJ ge

- Date

AO 245B (Rev.VID 02/18) Judgment in a Criminal Case Judgment -- Page 2 of 7

DEFENDAN'I`: ALLEN SPRINGE'I`TE
CASE NUMBER: 3:18-CR-00014-CVG-RM(1)

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

Twenty Four (24) months as to count l. Pursuant to Public Law 108-405 revised DNA collection requirements under the Justice for
All of Act of 2004, the defendant shall submit to DNA collection while incarcerated at the Bureau of Prisons, or at the direction of the
U.S. Probation Office.

121 The court makes the following recommendations to the Bureau of Prisons:

Defendant shall be housed in an institution where he can receive mental health therapy and treatment.

lt is specifically recommended to the Bureau of Prisons, that defendant be housed at Butner. To the extent Butner is not
available it is strongly recommended that defendant be housed at a similar institution that will afford the defendant such
intense mental health therapy as is warranted under the circumstances

It is recommended that defendant while incarcerated participate in such mental health therapy.

Defendant while incarcerated shall participate in the Inmate Financial Responsibility Program.

E The defendant is remanded to the custody of the United States Marsha|.
[] The defendant shall surrender to the United States Marshal for this district:

l:l at D a.m. El p.m. on
Cl as notified by the United States Marshal.
1:1 The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

1:1 before 2 p.m. on
1:1 as notified by the United States Marshal.
i:l as notified by the Probation or Pretrial Services Off`ice.

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at . with a certified copy of this judgment.

 

UNlTED STATES MARSHAL

By
DEPUTY UNITED STATES MARSHAL

AO 245B (Rev.VlD 02/18) Judgment in a Criminal Case .ludgment -- Page 3 of7

DEFENDANT: ALLEN SPRINGETTE
CASE NUMBER: 3:18-CR-00014-CVG-RM(1)

SUPERVISED RELEASE

Upon release from imprisonment, the defendant shall be on supervised release for a term of : Three (3) years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled_substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as determined by the court.

><

1'_'|
E|

\:| The above drug testing condition is suspended, based on the court's determination that you pose a low risk of
nature substance abuse. (check if applicable)

You must cooperate in the collection of DNA as directed by the probation ofticer. (check if applicable)

You must comply with the requirements of the Se_x Offender Registration and Notification Act (34 U.S.C. § 2090 l , et
seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
which you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

You must participate in an approved program for domestic violence. (check if applicable)

You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664. (check
if applicable)

You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.

Ifthisjudgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of thisjudgment.

You must notify the court of any material change in your economic circumstances that might affect your ability to
pay restitution, fines, or special assessments

You must comply with the standard conditions that have been adopted by this court as well as with any additional

conditions on the attached page.

AO 245B (Rev.VlD 02/18) Judgment in a Criminal Case Judgment -- Page 4 of 7

DEFE,NDANT: ALLEN SPR[NGETTE
CASE NUMBER: 3:18-CR-00014-CVG-RM(1)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision These conditions are
imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed
by probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

l. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. Afier initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. lf
notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
officer within 72 hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
fi‘om doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer
excuses you from doing so. lf you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least
10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. if you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of
the probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
without first getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a
written copy of this judgment containing these conditions l understand additional information regarding these
conditions is available at the Www.uscourts.gov.

Defendant’s Signature Date

 

AO 245B (Rev.VlD 02/| 8) Judgment in a Crimina| Case ' .ludgment -- Page 5 of7

DEFENDANT: ALLEN SPRI`NGETTE
CASE NUMBER: 3:18-CR-00014-CVG-RM(1)

SPECIAL CONDITIONS OF SUPERVISION

Defendant shall comply with the standard conditions of supervised releases

l. Defendant while on supervised release shall be tested randomly for the use of controlled substance;

2. Defendant while on supervised release shall participate in mental health treatment It can be inpatient or
outpatient services as is recommended by the U.S. Probation Office and approved by the Court;

3. Defendant while on supervised release shall participate in substance abuse treatment as directed by the U.S.
Probation Office and approved by the Court;

4. Defendant shall complete 100 hours of community service. It can be with My Brother’s Workshop, Catholic
Charities, Virgin Islands Humane Society, or some such similarly situated organization;

5. Defendant while on supervised release shall endeavor to fine suitable employment so he can meet his
financial obligations

AO 2453 (Rev.VlD 02/18) Judgment in a Criminal Case Judgment -- Page 6 of 7

DEFENDANT: ALLEN SPRfNGETTE
CASE NUMBER: 3118~CR-00014-CVG-RM(1)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

 

 

 

 

 

 

 

 

 

 

Assessment JVTA Assessment* Fine Restitution
TOTALS $lO0.00 ` $.00 $872.00
|'_°] The determination of restitution is deferred until An Amended Judgment in a Criminal Case (A 0245C) will be entered

after such determination
The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

lf the defendant makes a partial payment, each payee shall receive an approximately proportioned payment. l-lowever, pursuant to 18 U.S.C.
§ 3664(1), all nonfederal victims must be paid before the United States is paid.

Restitution of $872.00 to:
United States Postal Service

P.O. Box 12377
St. Thomas, VI 00801

Restitution amount ordered pursuant to plea agreement $

|:|l:|

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before
the fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(1). All of the payment options on Sheet 6 may be
subject to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

Ei The court determined that the defendant does not have the ability to pay interest and it is ordered that:
m the interest requirement is waived for the |:] fine \Z| restitution

m the interest requirement for the [] fine |:| restitution is modified as follows:

* .lustice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22

** Findings for the total amount of losses are required under Chapters 109A, 110, llOA, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before Apr1123, 1996.

AO 245B (Rev.VlD 02/18) Judgment in a Criminal Case ' Judgment -- Page 7 of 7

DEFENDANT: ALLEN SPRINGETTE
CASE NUMBER: 3:18-CR-00014-CVG-RM(1)
SCHEDULE_ OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A [:| l_,ump sum payments of $ due immediately, balance due
|'_'] not later than , or
[:] in accordance |:| C, [:| D, |:] E, or |:| F below; or
B \:| Payment to begin immediately (may be combined with |:] C, [:] D, or m F below); or
C [:| Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months oryears), to commence (e.g., 30 or 60 days) after the date of this judgment;
or

D m Restitution payment shall be paid in monthly installments of not less than 10% of the defendant’s gross monthly
income; or

E |:| Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release
from imprisonment The court will set the payment plan based on an assessment of the defendant’s ability to pay at that
time; or

F 13 Special instructions regarding the payment of criminal monetary penalties:

lt is ordered that the Defendant shall pay to the United States a special assessment of 5100.00 for Count 1, which
shall be due immediately, Said special assessment shall be paid to the Clerk, U.S. District Court.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is
due during imprisonment All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

’I* Joint and Several
See above for Defendant and Co-Defendant Names and Case Numbers (including defendant number), 'I`otal Amount, Joint and
Several Amount, and corresponding payee, if appropriate

[1 Defendant shall receive credit on his restitution obligation for recovery from other defendants who contributed to the same
loss that gave rise to defendant’s restitution obligation

The defendant shall pay the cost of prosecution.
The defendant shall pay the following court cost(s):

ljl:l[|

The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (l) assessment (2) restitution principal, (3) restitution interest (4) fine principal,
(5) fine interest (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.

